Citation Nr: 0626152	
Decision Date: 08/22/06    Archive Date: 08/31/06

DOCKET NO.  95-01 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased rating for a service-
connected lumbar spine disability, currently evaluated as 40 
percent disabling.

2.  Entitlement to an increased rating for a service-
connected thoracic spine disability, currently evaluated as 
10 percent disabling.


REPRESENTATION

Veteran represented by:	Jeffrey J. Wood, Esq.


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1979 to March 
1980 and from March 1985 to February 1993.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (the RO).

Procedural history

In February 1993, RO received the veteran's claim of 
entitlement to service connection for a back disability.  The 
June 1994 rating decision subsequently granted service 
connection for "recurrent back pain with scoliosis, history 
of hip-leg involvement" and assigned a 10 percent disability 
rating.  The veteran perfected an appeal as to the assigned 
rating.

The Board denied entitlement to a disability rating in excess 
of 10 percent for the veteran's back disability in a 
September 1996 decision, which the veteran duly appealed to 
the United States Court of Appeals for Veterans Claims (the 
Court).  In April 1998, the Court vacated that portion of the 
Board's September 1996 decision which denied an increased 
rating based on a Joint Motion for Partial Remand (the Joint 
Motion) filed by counsel for the veteran and the Secretary of 
Veterans Affairs.  

Pursuant to the command of the Joint Motion, the Board 
remanded the case back to the RO in September 1998 and then 
denied the veteran's claim in a June 2000 decision.  Again, 
this matter was appealed by the veteran, and the Court again 
vacated the Board's decision and remanded the matter pursuant 
to a November 2000 Joint Motion.  

Thereafter, in October 2001, the Board denied an increased 
evaluation prior to July 3, 2001, but granted a 20 percent 
evaluation beginning July 3, 2001.  The veteran appealed this 
decision as well, and, in May 2002, the Court for the third 
time granted a joint motion to vacate the Board's decision to 
the extent that higher evaluations had not been assigned for 
the noted periods.  The Board in turn remanded the matter 
back to the RO in June 2003.  Subsequently, in December 2003, 
the RO granted a separate 10 percent evaluation for thoracic 
back pain.

The case was most recently before the Board in March 2005, at 
which time the Board denied a rating in excess of 10 percent 
for lumbar spine disability prior to September 12, 1999; 
increased the disability rating for lumbar spine disability 
from 10 to 20 percent for the period from September 13, 1999 
to July 2, 2001; denied a rating in excess of 20 percent for 
lumbar spine disability for the period from July 3, 2001 to 
August 3, 2003; and increased the disability rating for 
lumbar spine disability from 20 to 40 percent for the period 
beginning August 4, 2003.  The same decision also denied a 
rating in excess of 10 percent for thoracic spine disability.  

Thus, after the Board's March 2005 decision, the veteran was 
in receipt of a 
10 percent rating for lumbar spine disability from the 
effective date of service connection (February 4, 1993) to 
September 12, 1999, a 20 percent rating for lumbar spine 
disability from September 13, 1999 to August 3, 2003; and a 
40 percent rating for lumbar spine disability beginning 
August 4, 2003.  A 10 percent rating for thoracic spine 
disability was also in effect from April 18, 2000 
(the effective date for service connection for thoracic spine 
disability as assigned by the December 2003 rating decision).

Following this Board decision, the veteran appealed to the 
Court for a fourth time.  The Court issued an Order in March 
2006 (again based on a Joint Motion) which vacated the 
Board's March 2006 decision to the extent that it denied 
ratings higher than those mentioned above, and remanded the 
case back to the Board.  The substance of the Joint Motions 
and the Board's response will be addressed in detail in the 
REMAND portion of this decision.

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required.


REMAND

The veteran seeks an increased rating for his service 
connected thoracic and lumbar spine disabilities.  He 
essentially contends that the symptomatology associated with 
these conditions is more severe than that contemplated by the 
disability rating currently in effect.  

Reasons for remand

DeLuca considerations

The May 2002 Joint Motion found the Board's October 2001 
decision to be deficient in that it was based primarily on a 
medical record which did not adequately address the matter of 
functional loss as outlined by the Court's decision in DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  The Joint Motion 
specifically noted that while the September 1999 VA examiner 
concluded that there was no functional loss due to weakness, 
fatigability, incoordination, or pain on movement, he also 
stated that he was unable to give any opinion regarding 
functional loss due to repeated use, and could not speculate 
as to any additional impairment during flare-ups.  Such 
findings, according to the Joint Motion, are required under 
the command of DeLuca, especially in light of the veteran's 
contentions that repeated bending, lifting, and carrying 
results in significant exacerbation of back pain and marked 
restriction in activity.  To remedy this deficiency in the 
medical record, the Joint Motion commanded that an additional 
VA examination be conducted to specifically address the 
DeLuca factors, namely additional functional impairment 
during flare-ups and on repeated use.

Pursuant to the May 2002 Joint Motion, the Board remanded the 
case in June 2003 and an additional VA examination was 
conducted in August of that year.  
The August 2003 VA examiner, who was the same examiner who 
conducted the September 1999 examination, again concluded 
that "it is not possible to give any information about 
additional loss of range of motion or additional loss of 
function of [the veteran's] spine during-flare-ups or 
repeated use."  Thus, the August 2003 VA examination also 
included no usable information regarding functional loss 
during flare-ups or on repeated use - the exact information 
the May 2002 Joint Motion commanded the Board to obtain.  No 
additional VA examination or evidence was obtained to fill 
the gap.  See 38 C.F.R. § 4.2 (2005) [if an examination 
report does not contain sufficient detail, it is incumbent 
upon the rating board to return the report as inadequate for 
evaluation purposes]; see also Green v. Derwinski, 1 Vet. 
App. 121 (1991).  

The March 2006 Joint Motion also concluded that the Board's 
DeLuca analysis was insufficient.  Accordingly, the Board 
believes that remand of the case is necessary to obtain an 
additional VA examination which adequately addresses the 
DeLuca factors, particularly functional loss during flare-ups 
or on repeated use.

Dingess considerations 

In the recent case of Dingess v. Nicholson, 19 Vet. App. 473 
(2006), the Court observed that a claim of entitlement to 
service connection consists of five elements:  (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for service 
connection, section 5103(a) and section 3.159(b) require VA 
to review the information and evidence presented with the 
claim and provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, elements (1), (2), and (3) are not at issue, as 
veteran status is undisputed and service connection is 
already in effect for thoracic and lumbar spine disabilities.  
The Board also notes that the veteran has been provided with 
VCAA notice regarding element (4), degree of disability, by 
way of, inter alia, a June 2003 VCAA notice letter.  

Dingess specifically requires that VA "must notify the 
claimant that the effective date of an award of service 
connection [or] any assigned disability rating(s) will be 
determined based on when VA receives the claim, when the 
evidence that establishes the basis for a disability rating 
that reflects that the level of disability was submitted, or 
on the day after the veteran's discharge from service if the 
claim that is the basis for which service connection is 
awarded is submitted within one year after discharge."  Such 
notice was not provided the veteran in this case.  The matter 
of effective date is particularly important in the instant 
case, in that staged ratings have been assigned.

Because the veteran has not been provided with VCAA notice 
regarding the effective date issue, and therefore has not 
been accorded appropriate opportunity to present evidence and 
argument pertaining thereto, Dingess requires that the case 
be remanded so that additional VCAA notice regarding 
effective dates can be accomplished.

Accordingly, the veteran's claim is remanded to the Veterans 
Benefits Administration (VBA) for the following actions:

1.  VBA should provide the veteran and 
his attorney with a notice letter 
regarding his increased rating claims 
which complies with the notification 
requirements of the VCAA, as amplified by 
the Court in Dingess.  

2.  After obtaining any additional 
evidence submitted in response to the 
VCAA letter, VBA should schedule the 
veteran for a VA examination, not with 
the physician who conducted the September 
1999 and August 2003 VA examinations, to 
determine the nature and present severity 
of his service-connected thoracic and 
lumbar spine disabilities.  The claims 
folder should be made available to the 
examiner for review in conjunction with 
the examination.  Any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted in the examination report.  The 
examiner must also describe whether pain 
significantly limits functional ability 
during flare-ups or upon prolonged use of 
the thoracic and/or lumbar spine.  
The examiner should also comment on the 
nature, duration, and severity of any 
flare-up of back pain.  The report of the 
examination should be associated with the 
veteran's claims folder.

3.  Thereafter, VBA should readjudicate 
the issues on appeal.  If the benefits 
sought on appeal remain denied, the 
veteran and his attorney should be 
provided with a supplemental statement of 
the case and be afforded reasonable 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate review, if otherwise in 
order.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the veteran until he is contacted.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


